DETAILED ACTION

In response to Amendments/Arguments filed 1/26/2022.  Claims 1-25 are pending.  Claim 1 was amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 20150140299) in view of Smedskjaer et al. (US 20130224491).
Ellison discloses a scratch-resistant boroaluminosilicate glass laminate.  Concerning claims 1-3, Ellison discloses the glass laminate comprises a core glass layer that is an alkali aluminosilicate (para. 0022).  However, Ellison is silent to the alkali aluminosilicate layer having the claimed modulus. The clad glass layers have an elastic modulus less than 65 GPa and are ion exchangeable (para. 0016-0025).  Examiner notes that the core glass and the clad glass have different compositions (para. 0021 and Table 1). Regarding the thickness relationship, Ellison discloses an example with the total thickness of the glass laminate being 0.5 to 1.0 mm (or 500 to 1000 microns) and the clad glass thickness each being 10 to 100 microns.  While it is noted that the reference recites “10-100 mm”, this is a typographical error.  When looking to the specification filed 11/17/2014 for US20150140299, which has the application number 14/542932, the limitation is 10 to 100 microns.  As such, the percentage of the total thickness for each glass clad layer is from 1% to 20% of the total thickness.  Examiner notes that with respect to claim 5, the endpoint of 1% meets the limitation as claimed.
With respect to claim 4, the difference is at least 5 GPa as shown above.  Regarding claims 6 and 7, the refractive index of the clad glass layers 1.4840-1.4951 (Examples).  Examiner notes that when the core is Gorilla Glass®, the core has a higher refractive index than the clad, which was previously recited and shown in the OA dated 11/5/2021.  As such, the refractive index of the core would be higher than the clad layer.  Concerning claim 8, the clad glass layers are fused directly on either side of the core glass (para. 0048).    With respect to claims 9 and 13, the CTE of the clad glass layers are each lower than the core glass layer (abstract; para. 0021-0022).  While it is noted that Ellison is silent to the temperature of the CTE, Examiner notes that the composition of at least the clad and/or core glass layers is similar, the CTE of each of the clad and/or core would be within the claimed range.      
Concerning claim 11, the clad glass layers are ion exchanged to have a depth of layer value (Table 3, e.g. Examples 5-7); as such, the laminate would have a depth of layer extending from the surface of the glass clad layers into the total thickness of the laminated glass.  With respect to the Knoop scratch initiation threshold, it is noted that for the clad glass itself, the threshold is at least 10 N.  However, Ellison is silent to the claimed thickness relationship and the core glass layer having the claimed modulus
Smedskjaer discloses alkali aluminosilicate glass compositions and sheets thereof that are ion exchangeable.  With respect to the claimed elastic modulus and refractive index, Smedskjaer discloses the alkali aluminosilicate glass compositions have a CTE of 78.9 x 10-7/°C to 85.2 x 10-7/°C, a Young’s modulus of 76.6 GPa to 85.2 GPa, and a refractive index of 1.5128 to 1.5198 (Table 4, Examples 31-39).  As such, the combination of references shows a different composition for each layer.  Glass sheets as disclosed by Smedskjaer having the claimed modulus and refractive index have a high compressive stress and depth of layer or reduced ion exchange time, in order to produce glass that has improved glass strength (para. 0018-0020).  As such, it would have been obvious to one of ordinary skill in the art to use the glass sheets of Smedskjaer as the core layer of Ellison, in order to provide improved glass strength.  Given that the combination teaches the same structure and the glass for each of the core and clad is the same and prepared in the same process for forming and ion exchange time, the glass laminate itself (i.e. glass clad layers and glass core layers together) would have the claimed scratch initiation threshold.

Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 20150140299) in view of Gross et al. (US 20170341973) with evidence from Corning Gorilla® Glass Technical Sheet.
Ellison discloses a scratch-resistant boroaluminosilicate glass laminate.  Concerning claims 15, 20, and 25, Ellison discloses the glass laminate comprises a core glass layer that is a Gorilla® Glass, which as evidenced by the Technical Sheet is chemically strengthened (i.e. formed from an ion exchangeable composition) and has an elastic modulus of 73.3 GPa.  The clad glass layers have an elastic modulus less than 65 GPa and are ion exchangeable (para. 0016-0025).  Examiner notes that the core glass and the clad glass have different compositions (para. 0021 and Table 1). As such, the core glass layer has an elastic modulus that is at least 5 GPa greater than the clad glass layer.  Regarding the thickness relationship, Ellison discloses an example with the total thickness of the glass laminate being 0.5 to 1.0 mm (or 500 to 1000 microns) and the clad glass thickness each being 10 to 100 microns.  While it is noted that the reference recites “10-100 mm”, this is a typographical error.  When looking to the specification filed 11/17/2014 for US20150140299, which has the application number 14/542932, the limitation is 10 to 100 microns.  As such, the percentage of the total thickness for each glass clad layer is from 1% to 20% of the total thickness.  Examiner notes that with respect to claim 5, the endpoint of 1% meets the limitation as claimed.  However, Ellison is silent to the concentration gradient as claimed.
With respect to claim 21, the difference is at least 5 GPa as shown above.  Regarding claims 22 and 23, as evidenced by the Technical sheet, the refractive index of the core glass is 1.5031 and the refractive index of the clad glass layers 1.4840-1.4951, resulting in the core glass having a higher refractive index than the clad glass and the clad glass having a refractive index within the claimed range.  With respect to claim 18, the CTE of the clad glass layers are each lower than the core glass layer (abstract; para. 0021-0022).  While it is noted that Ellison is silent to the temperature of the CTE, Examiner notes that the composition of at least the clad and/or core glass layers is similar, the CTE of each of the clad and/or core would be within the claimed range.      
Concerning claims 19 and 24, the clad glass layers are ion exchanged to have a depth of layer value (Table 3, e.g. Examples 5-7); as such, the laminate would have a depth of layer extending from the surface of the glass clad layers into the total thickness of the laminated glass.  However, Ellison is silent to the concentration gradient as claimed.
Gross discloses a glass layer that has a similar composition to that disclosed by the prior art, wherein the glass layer is chemically strengthened and has a concentration gradient of metal oxides that include sodium oxide (para. 0126-0132).  The gradient as claimed provides a desired stress profile, which affects the fracture resistance (para. 0120-0136).  As such, it would have been obvious to one of ordinary skill in the art to have the clad glass of Ellison have the claimed metal oxide gradient within the glass.  With respect to claims 16 and 17, since the combination teaches the same process for ion exchange, the concentration gradient for the former and some of the modifiers would be constant.

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 1/26/2022, with respect to the 35 USC 102(a)(1) rejection under Ellison have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.  However, it is noted that Ellison is still applicable as a primary reference in an obviousness rejection shown above.  To that end, Examiner notes that the core layer is not limited to a Gorilla Glass® sheet but broadly, any alkali aluminosilicate glass that has a higher CTE than the clad glass layers.  As such, the Smedskjaer reference is applied for the above reasons.

Applicant's arguments filed 1/26/2022 regarding the 35 USC 103 rejection under Ellison in view of Gross have been fully considered but they are not persuasive.  Applicant asserts that the combination does not teach the concentration gradient of Na2O and/or K2O from the surface of the clad layer towards the interface of the core layer.  Examiner respectfully disagrees and notes that Gross explicitly recites a concentration gradient that increases or decreases from the first surface to the second surface and this is specifically for Na2O and/or K2O.  The first and second surfaces would depend upon what would be considered the inner and outer surface and as such, the only options would be the first surface as the inner or outer surface and the second surface would be the outer or inner surface.  The reasoning for having the gradient is to have a desired stress profile to control fracture resistance.  As such, it would have been obvious to one of ordinary skill in the art to have the claimed concentration gradient of the clad layer with the claimed profile.  With respect to Applicant’s assertions of the references not reciting “interface”, Examiner notes that the processing methods are the same as that disclosed and further, the clad layers would intrinsically form an interface at the core layer.  This is exemplified by the Figures and the disclosure that these layers are discrete layers.  As such, the references are still applicable and the rejection is maintained.

Applicant’s arguments, see p. 9, filed 1/26/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the assertions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783